|| Case: 4:19-cv-01169-SL Doc #:1 Filed: 05/21/19 1 of 54. PagelD #: 1

 

FILED ——

 

A fp 0 gmennneeneeneeos

Le
ie

 

Cc
NORT LS. Districr couRr |
CLEVELAND OHIO |

 

“TN TRE UNITED STATES DISTRICT Coury

 

FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN eee He S ,
|

 

 

 

 

 

 

 

ELUE REAANNA, ) Crase No,
Lear) “Te ° :
J
Planhfe,

 

 

 

| )
VS. ) wil Action  _
\

 

 

 

-
Federal Bagea of Pasonis 7 They Tiel Demanded —
380 1sr sireeet NiW. |

 

 

 

| Washington ethan QDS SA4 ) |

 

 

Active, Director,
Hugh oerowitz *

JFecleen) Bureau of Paisoms )
)

 

 

 

re
i\Fedeer\ Burean of Peisons. >)
Crief Medias Director,

 

 

Dr.~yedPeriy Allen + )

 

 

 

| J :
JHrederal Burea of Prisons,

~~

 

Assistant Directare of Ben)ih

 

 

Services, Dr. Deborah Scholtz,

 

 

Ph.D

a
we

 

 

 

~b M Po
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 2 of 54. PagelD #: 2

 

 

 

 
Elkton Enoployees ;

Case: 4:19-cv-01169-SL Doc#: 1 Filed: 05/21/19 3 of 54. PagelD #: 3

 

14,

 

Chief PR 5 ist and

 

BREA. Cop RdiwAeR,

 

1 Dr. Pot Cli fGed +

 

 

Psychologist pax eat ae

 

Cor ISSA Szum lene

 

 

a

-

 

JR.D.A PP. Coprdinedar, v
Dr. Jashor Ane *

 

L2.

 

i Chwica\ Direc me

 

Dez, vy Dwadl

 

13,

 

 

Assiqued_Healths Care. Heovicler,

 

De Kath PACNutr s

 

i.

 

 

ealth Cree Provider,

 

 

7
Sud ies Gi Awoue ”

 

 

 

 

Captain, Steven Certs

aL

 

 

 

 

 

 

al |x Pw? Dear a

 

Dat Manager Di abosonl,
AL) jw thee Officiny

 

 

 

Defendants.

 

 

 

 

 

 

 

 

 

 

- thge 3 pf SH ~

 
 

: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 4 0f 54. PagelD #: 4

 
_ Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 5 of 54. PagelD #: 5

mecical condavhow characterized by Q) A

 

 

spe CROSS- GencerR iden Picrhion, which _LSs

 

Sin ee bes +0 ta Ait the iosistence that ome 1S

 

 

 

 

of the ee
Aiscomiprt wAbaot one’s Assiqnedt Sex OR A

 

x ‘ «
Sexse_of wappRoprintemess_ii tne _gemcer

af part sex.

 

 

 

| a CGD crAvses Sige fieeast aAistress oR

 

Lnapaliannest of social, eccopahonal , An athee

ABReAs ok inaportast Sop ee

 

 

 

4.) CD is wn Repdi\un ainemosable and teeatable

— veal ip yr rated lial

 

CObRSC of -beerahaenst é Comsishing pRMAR Ay

 

oy -neree co

 

= i ; ’
is Commonly Referred }> as 7 -heradic

 

ANA pened : G)_hermones of phe despred

 

gemclers 5 (a) the “renl life” experience,

 

 

e. Livinsa, Fyll- Fyne ind 2
(3) SURGERY + Chance ne sex aeacterishcs.

 

 

 

of Yhe parsin spfcering Geom GD, :

 

 

| 5.) Tnudividuals Su flee img Feorm GY wha as

 

 

"Raga Je Ceive AppRaRIte medical +tecphment

Are At RISK of serious medical harm

 

 

 

 

 

 

— Page SofS 44 ~
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 6 of 54. PagelD #: 6

 
fi

Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 7 of 54. PagelD #: 7

but Not limiked to , Refbs) n@ to provicle her voi th.

 

‘ ’ *
i < 5 4 _ -

A Awe

 

} , . =
professionals With EXPERIENCE Im the eeshnenst _

 

ps GD) PepRODRiate AROOMING essenhals )

 

 

Clathing Axa elecheo ly S135 tore ples } as

 

 

 

 

 

 

 

pPpecess

 

officinis and sinfl have Referred + BOP

 

 

policies pshich enn pee ae
Vo iz iy a wt ’

Fe CVE rR

 

 

poechea\ _ are Wel tgeaetat Ge

 

 

this Sezipps meaica\ concer by claiming

 

itis An “elechve procedprRe”, (see, e. a

 

Paheot Care tbhay) \

 

*

 

 

 

: : :
medical care AS AD voOCconshwhave

9.) Ws. “Re hee bu Ys_Acthen_chelieoges

 

Cleorivahon 1) viplphow pf Ho Eiehth

 

—-F-—

ceclncast o£ tho Duited Steles Covet totiow,

 

 

 

 

 

 

 

= Page. 7 of S41 =
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 8 of 54. PagelD #: 8

Id.) Ms. Reh

 

“28 Bors Dohicies bth p~ its Yace and as

 

Te Ss A vwolab £ the Fiehth
“Apple cye Ff LOLA DN i

 

Armendynenat of Fhe Dworted Sinles oA Soe ce

 

 

Ms) Ms. reba DA a declaratory ANA

 

S iteuntice Rehe£, woeludiicg bot

 

 

 

 

 

 

 

JTurRisaichon

 

 

 

 

DoRsvAwot 2 388 v0sc £133) 1) at it 15 A

 

am :
Cin ache n,. ARISINAQ tuvter the Conshininsa.

 

 

Ancl laws of the Usted States and is premised
LpPN -Hhe acts pR_omuissions_of Defesdants

 

 

wei MQ vader color of Federal }ALS.
J

 

 

 

 

13.) Suriscichos ps this Covet is proper doe the —
“Piawh i's Claim ine eS Ameer

Iw\pnchve Bele?

 

ale capacities ALRSUPLT tn S usc = 7Da.

 

 

 

 

 

= Page Sof S4-

 
| Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 9 of 54. PagelD #: 9

 

pL) This Covert 1s authorized to grant

 

 

“pwd tative mele ascloe Se nee S: a Aen all
J

AOS...

 

 

 

 

ea \__ Ven pe 1 the Nortersn Dosteict os Ohio _1s

 

PRELER pursvAot tm 23 psc $ 139) (6) awd (ce).
| | r

 

 

OR emplouees of the Dwited Sires af

 

 

 

America Oe, were At the time of the

H ia dade ft isspe.

 

ParRtiEs

 

 

 

 

iS PlawhlP  wellic. “Rehan ok. , At wa)\ ——

 

 

eau :
: aes 7 |

 

PRISONER IN the costndu And Comteel of

 

r ‘S

 

 

CorRedtly Moused_mt the E\vtaw Fedeea| —__
: oarechonal facility in Lsbo, Ohio.

 

 

 

 

13.) Detendeust Fedeenl Boren of Peispys

 

“CB " kS_ the Daoited Sintes AGENCY Haat

 

 

Curresty Ana at all re er te

 

Hiss Conpinist, hes. costed suck covheal

 

of PlawhFe.,

 

 

 

 

— Hage 4 of SY -

 
Case: 4:19-cv-01169-SL Doc #:1 Filed: 05/21/19 10 of 54. PagelD #: 10

 
pase: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 11 of 54. PagelD #: 11

 

 

 

 

 

 

bi < ‘Antias es pas inca eink cee

 

 

a

Al\ hres _ rmonteein\ ere to , A_member of

 

the “Transgender Executive Cormittee of

 

 

the BOP, = within the Covese Awd

 

Scope of hee ddties .

 

| 25.) Defend, Alix ME Cleakeal, WAS At

 

 

A)\hmes monteriAl hereto, +ne Drirectoe af

 

the Ser rosie OFeader Oxanch of the OP,

 

 

mache por thin +he Covrse and Scope ae

 

her vhes ,

 

 

dle. Deferdast, Jerome Adams, atall mes —

 

 

 

monter:A | herein , Anly Appouoted Surgeon

 

 

 

 

 

 

 

 

 

 

 

 

 

 
: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 12 of 54. PagelD #: 12

 
Case: 4:19-cv-01169-SL Doc #:1 Filed: 05/21/19 13 of 54. PagelD #: 13

oo /
nsithin the ceprse Axd scope of is cishes

 

AS Warden , Pud As the Agent, Servant,

 

Dp

 

for the BOP? And is Sved if his ofGcin)

 

Capac Tu.

 

 

‘

 

times mrteri a) heerto, Chef Psychologist

 

 

ANA ?P.B.E.A, Coordinator , either vader

CoN RmAcH £ @=TYV DIO Ue ce WD AIO) FAALC

 

‘BOP As. the AGES "PR VADT ANG BND IOYUCe. TO

 

 

ORoOVWIe. peechcal_/mental health services
r-

 

 

LAS Ach =
of pis AaAvhes As Chir Peucholoagist At

 

Elkinn, Defendant CiPhed is sed ip

 

 

bis ofCicie) capacity,

 

 

 

at al\ — rortee A) hereto , vA sinh

 

pas hb lng ust ‘and S.D.0.P_ Cooedinedoa —

Vo A, either _bader_cooteact oe employed

 

ba Elion ANA thee tadee_comlancl a employe! BaP.

 

 

 

 

 

 

 

 

— Page 13 of S4-

 
: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 14 of 54. PagelD #: 14

e IAA of S4-

 
f-y

pase: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 15 of 54. PagelD #: 15

esther vwoder comtracy oR employed by Elkton _

 

ADA the BOP.

 

 

137.) Detendasst, Steven Orimm, WAS At A)I

 

t4mes essere heeelo, F) Vins Cusp tan

 

 

Ip charge of the ee ac'Y) ho, employed by bu
+he BpP yas Sy

 

 

Safety a pad secprihy Y} hy of the Prcy \yhy ‘i

ach

 

AvtieS ‘

 

 

138) Defesdaoct, C.Marshall, was at ali

 

 

 

times material aa a a
B)ktew Awsad the J320P. AS +he

 

re re bait if which Pla wh? Resides

 

 

 

13q’ 1 Rawat. Dia Nalunari adie ell Dace

 

Bop ps the 101+ M

 

porterminl hereto, employed by Elles ned the —
anager Be. he aunt

ID which Piawh ft Resides .

 

 

40.) _Epch and ali of the acts of Defesdasts

 

 

plleged lrereim, rohere clore pu the

 

 

Deteodavts in “their official cApacthes

Co. iWolude. All successoRsS in office),

 

 

 

 

 

— Page |S of S4-

 
: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 16 of 54. PagelD #: 16

e jb of S4Y-

 
ase: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 17 of 54. PagelD #: 17

 

other Sex 4 Pia penial tamale ith

Ones comet name SeX OR AD JANCDRODE A R1eSsS

 

 

iA) pre gender Bole of thot sex; (3) the

 

distor bawcee 31s Npt copcurRrect 1wi th» physical

4 ~ !

~

 

 

with APADIQLODS genitalia) and aN the

JAistoehavce._cAvses Bases acer isteess or

 

 

Iropmkrmet 1 soar, Occ) paAhowal ; oR othee
* \

i naportant

 

 

 

Health ORQANIZANON ISO Recbanizes the.

Ghscerdance. pebhrren AnpAtomick\ sex wdc

 

K

 

Qencder AS A Oisorder IN its 1990 Publicahon,

 

The Tnteenahooel ClacsiSeahne of Disease

(koown AS TCD=10), bot uses the Nomenclaiee.

 

of teanssexpAlsm.

 

==}

 

~

 

 

413.) Te ioe la Pen ssional_AssocuAhon for

 

al

 

, Ne, aa
oJ

 

Keon AS, The HAREM Benyarnin

 

 

 

 

| Dut Eins
Associnhon's Stendneds ef Care Ba Cesta
Ae ~~
SRT Ti) Solec ze : TAMOAIKO Os Pi
AE > Ne 2owessiDNOR EA

 

_

7

Aboot the psychir

 

 

medica, md <DRarcR\. MABAge Ment of

 

 

 

 

 

 

ae SSS

— Pree 17 of SY-
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 18 of 54. PagelD #: 18

 

 

Lt ROAHONA) wooly = ise) PlLNARY prolessia0al

 

 

7 ) x ‘ ‘ ”
AssociaAhon with exteusive experhse LN.

 

GD within the Deoited States, WPATH is AN
|

 

 

 

 

feeth the_cluoical” peotecals Se teestusg

PERSONS with Gd,

 

 

441.) b/PALR has poblishect gs Fh version

 

of Standards Ae Care, Standards of

 

Carre Roe the Health of Jranssexvals And

 

 

~

 

BGemder NoN- Con toernina Penpie™ wouthIN

a ee en ee le

 

1733 ss — 232. (ac), WPALER Aras wisD

 

 

 

desrasieste ck aR sectine enh Heo + SiV

 

Apolicabilithy of the Staucdards of Care tm

 

People. Law bain Tosthtuhooal Envirosnoents

ee Pe ?

 

 

 

| F | ime

 

eohrehy Apphy +o Al tRranssexpal, tRANS=
ml) ,

 

 

4 = confoemina
people, IB nie Wpvsi na

 

 

 

 

| Zhiaklna., People_shovld moot be.

 

 

 

 

 

— Pree \3 of S4-

 
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 19 of 54. PagelD #: 19

ph owirgersterce ee access

 

 

 

+o ppRopaiate. herlth care. asec ON

 

 

 

 

 

 

people LWIA Q jn Inshivhowrl eawiRooMmetsS

 

seen a treat iohich Lwsodld be

 

 

available tp thera if then were lai —__
INA _NpnA- oshtwhows) setting Lottnin

 

+he Same comma hy,

 

 

 

\/PATH Staodardas of Care at D. QOF.

 

 

45.) Acco

 

the DSM =-TV- TR, people mith GD who de

 

 

 

ARe At Risk of genital selfS-haem Ca fsem —

of spraica\ -
J

 

 

 

CVen) hfe threatens MQ IQ\ Ries , epress iON

 

 

 

 

~ Page 19 of S4-

 

 

 
|
Case: 4:19-cv-01169-SL Doc #:1 Filed: 05/21/19 20 of 54. PagelD #: 20

 

I 20.) “The. gonlof noedical treabnest fae GD
ACCORCING +o_thyre Stacdards of Care FRe AS

 

Follows : “i ; +

 

~

 

Cisteess pot pelea St

Assoc ated with GD: peices alae long=

 

 

 

  

lastna ar OR > Qerxrtes
J = :
sell In oRdaee tb rorxim PPP nD lDa@ica

 

Well =he19@Q mud self {SAF lkmesk. The Stabs

 

of Care Srov! idle Hhet there pre theee

 

 

Foon’, GDC ' hoennnres of the Aesived

 

 

44 \ ~»

 

 

Cire. Cosmehcs he QREOMAING foo TWeARIAIR

 

ae of ne pre

Y

 

i mnedos the sex Chatecleishes af the

 

 

 

 

pcesonh S35 ery, S

 

 

 

 

 

 

 

47.) Dr. EtAwer 1s owe ok the. aAvthors ot

 

 

W/PATH Stnodonds of Canc, vension 7. Dr.

 

 

 

 

EthoeR Was bee 2 since
1493 pod cheirs its @GommiHee Ge
Tust bodes : Ss 4 ye

 

 

 

 

 

= Page 0 of S4-
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 21 of 54. PagelD #: 21

 

+reatect APPROX ately 3,R0OD waividvals Louth

 

Qender. dysphoria, CID We Cun loahwe

 

 

AJECESSARU woe certmws pahents ,—Dr = ter —

IS ALD AD — Spece =

 

 

Reviewed Publicahoas platen ea

 

 

chyss sonoriv eat teansqeucer healthenee.,

 

 

Elie is de editing’ Se the tevthenk 4
= Pec les of TR ;

    

 

 

 

 

rwhich was Revised a QO) Andis yee det

 

 

bsead jn mechca| sechools.._DR. Ether bas

, - ~ '

CO

 

 

 

AD Lodivicpes\ noth GD who has severe And

 

extreme. naps af Seanad y Casale ee
Not acts of moubhlahom eR sely-haem, bot |

 

ARE wostead mbternpts tp Remeve tne —harget

CO

 

IN Spc A case 15 the Actoal 7” core Ge

 

 

Gender Dysphoma of this podividval's
electhve choice,

 

 

43.) __shirther , The Stanclards of Core ae —§

 

 

‘wtencec| ies be. Peyible in oRder to meek

 

the diverse henltcare Needs of beawssexval,.

 

 

 

 

+RaAn: CRE DICVE IS AADC CROKMXAC Te NIAC KA — MONIIDCYNLAY 2
ME Dole ALIVE °X¥ Ole INC Diver TANG ARG
4"

 

— Page lof SY -

 
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 22 of 54. PagelD #: 22

e BD of S4Y-

 
‘Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 23 of 54. PagelD #: 23

OK Dedu eencheeshaies . Meadhreal teeahment

 

 

J x = “ ,
ephons include , for example, Fersvaization

 

an mascolinizanon of pre Body thrRovah

 

marr ae gl age

 

ARe _effechve_ IN eee tn get

 

 

 

 

} } i’ “ D 7 » eS =
ARe Oiverse, ANA hormones Axd SoRceRy ARE

 

\ust 130 ophons of rvwoy Ophoxs available
SJ . “i

to assist ¢ (JE DO le Vio RrAcnie wie OnnAYD le)

 

  

with self eased 7

 

 
 

 

of Care at ble? oS).

 

 

 

 

Alleviated dai asthe abies —

+eanssexvAl, tRAnscercer, Blond Reader NON-

 

—

  

 

 

5D) Gexder Dysphoris cas beim laege pa

 

 

 

From +hose at nn Gel Loi +e. Sex

 

 

ASSIGN 2 5 mir bh Oj Ie OM,. REVA Q
Ge ere NORM DAC @-x Oe PAYTIDAD NPAT

 

 

eee of Care at sp. Ibs),

 

 

 

— Prae 3 of S4Y-

 

 
 

Case: 4:19-cv-01169-SL Doc #:1 Filed: 05/21/19 24 of 54. PagelD #: 24

.

aA Medical

 

' = SJ ‘ o
“Trestroests of G5eocler Dysphorin + for

 

ee

 

1 os ‘ .
; Adividvals—seeRina cARe fer Gender Dyspheriny

 

 

A VaARicty, of therappehc ofhows CAN he

 

rcp elie wi “The. mombes ANd type of ober =

 

Veshons applied and tne other int rohich

 

+hese take place MAL, aifler freon _peeson to

 

‘ - ‘ el
re
r pson_Cemphasis_apphed, Mune). a eatment __

 

a .
~ y “ 5 * “

 

Bro) Role Crishich maAy povolve living part

 

time. ih SR AISA SE ARE ree

 

Consistent with owes gender 1deninty.) ',—

Horempne. theeaou to i ee eR Mascolwize —

 

 

Phe pod, 4 Spageey te chamge pzimagy —
a

Arod /. erm second

 

(e.g. a el ene

 

 

32 “ 4 + % . i 5

 

Sy .chotheenay —Cindividual, copple, fanoily
1— pa ;

 

oR GRoup ) FOR Pekposes Such AS exploRiNa —_
Seige :

 

gender idenhtu, Role, And CxXPRCSSIOM 4
sw Se ea ey

 

 

Cysphoria Baxd Shennan on menshal health 4
aAVieviah wa Intee alyzed Ranschobis

 

 

enhancing Socal AIG pece suppoet,

*

L MPRovIN f MQ

 

 

ad a)
Resi h ‘ewce’ (wPSTH sPaclawls of Game S217)

 

 

 

 

—Prae BY of SF4-
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 25 of 54. PagelD #: 25

 

$2.) —As such, Plawhft cannot obimn her on
|

 

mecical services, There faze, the Doited Shrtes _

Constinhon Requires De Bend pats te pRovide

 

 

 

her with ee ee Adeguate medical
N 4 . ;

 

Crare™. Adequate” mechcn\ SeRviceS ARG

 

LOR modern poecies\| Scemce And of A

 

 

Services At A_level Reasonably commensurate.

 

quality hy Acceptable within prudent parfessiooal

sha

 

Reasonably cial to cet aia

 

emer genci medienl, destal, psychological, —
0

OR psychi ateic. CARE,

 

 

cai

 

Abd specie policies Aad cizechves for the

 

Aheerntmenst af offemders uth GD. Deferdants.
Failec) +» Ao ey.

153) Detend) pubs Are Required to felled ceetain

 

 

 

SA » iene Sn Boe

aon Roedicr| profess Dna) Cz

 

 

7

_Cas the. elechouos Plawkff has chosen)

 

 

NoRMmEalL pocloudes. the elechve choices of
the judividual, being the acmuaisheahpn

 

 

 

 

of SS qeader,
J

 

 

 

 

— ‘Praae QS of SY ii
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 26 of 54. PagelD #: 26

 

the “4 Pep\ ite Cxpele ence, ve the des irec) gerclr
~

 

Role, ALG te Foally ” cuRe* Lou) Gernclepe

   

Dysp OrRIP & Orn Olea

 

  

 

SvRGeRY . yorther, +ne_<

 

 

 

 

 

 

 

Also hint psychusheic _Co- rertoic hy (the __

 

deve) epmest of dA hooal_roestal Gistecees ),

 

 

Tu. some,Notall, pahents Usin]e heremooAl

 

 

 

ae ae naa ae
Symp ranhic Relief of the obvinte meed foe —

 

 

te

 

Syropinm Rehet, “The Sex Reassiqoment
/ t - “

 

|
i 2 aN
is Not _in Da. Beheawa's case, pRovicling

 

Swraic
4 . ~
Ind Ls parhcular CASeC.

 

 

 

 

 

 

 

i Page Qlo of SY ~

 

 

 
| Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 27 of 54. PagelD #: 27

 

DEE DENTS BOP, TnucLspine Bvt Not

 

 

 

Lomi TED tO, _BIKTON AND STAFF, PROMULGATED
AND ENFORCE A POLICY THAY DEMIES PRISONERS

 

 

 

 

 

WITH GENDER DYSPRORIA, INCLUDING MS. REHANNA,,

TAN VIDUALIZED EVALDATMON AND

 

CONSTITITIONALL.Y ADE QDATE TREATMENT,

 

 

SS.) “Li Mermoramum G2 tHe Chie Execihue

 

* ita of the. Bor, dated Mey 31, +B Free

 

 

Nvevdton, E, Keaie. a7

 

 

YQ |

Charles FE, Saroueal JR. _Ciaiee tn become BOP _Diredar),

 

“the _ W/ PATE Streadards of Care were oF honnd

 

Adopted ANA iw.¢ epee ek Bt geen

sical pole. ues,

 

 

 

 

 

ae Sah

 

Simtemest oclicies., . |

5D) os. eee WAS. ae Se

 

 

cm ysphor.in by Sta Pf Pajtholagist, Tessica

 

VMirzi, at =) ton On oly 2, 20)5. |

 

 

 

 

 

 

= Page 2? Af S4-
: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 28 of 54. PagelD #: 28

 

ends of S64 -

 
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 29 of 54. PagelD #: 29

 
|

Case: 4:19-cv-01169-SL Doc #:1 Filed: 05/21/19 30 of 54. PagelD #: 30

Ms. REBANNA HAS REPEATEDLY GommuniCATED —

 

TD TRE DEFENDANTS THAT SRE HAS _CENDEK

 

 

| DYSPADRIA AND HAS SREQUENTLY REQUESTED

 

APPROPRIATE MEDICAL TREATMENT TO |
CUPRE HER GD BY COMPLETING

 

SEX. REASSIGNMENT SDROERY

 

 

 

1o3.) 00s. Re hana_12AS_berkN In Ohio im JST7,

 

Thropoaghapt her life , YY\s. RepandvaA has

 

 

heheved She was ASSIGKect phe LOROKG Gender.

 

 

| lo4},) Tm here Loo»gerR YeARS Ms, Behbawwn felt

 

more Cominretabie with airlis Aa, played
Games IAL Whieh she 10D ClRess- DP AS

 

A airs
J

 

 

 

LoS, i) Dsrpiwe Kee uoDReer YEARS, Ms. wehabor
became  ALOARS 6 he Fone. RQencer

 

 

ideshhy , Realized) hat she she A female.
lpside BR raale bodu Ana wt bre : |

 

 

  

 

| DEriveately pResenhne As Female.
a J

 

 

lob.) Other than yy three, Ms. ‘Kehwa oF

 

WAS doze Pied of Fela ree_fearna hy pax ___

others that she Selt+ “female” because she wWAS—

 

Afizaid net Then, LOoUIA Reet hee

 

 

 

 

 

— Pree 30 of S4-
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 31 of 54. PagelD #: 31

 
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 32 of 54. PagelD #: 32

 

A) By_mo_ later than October ADIs, Ms. Re hada —
1) By

 

Ps . ‘ \
hormones to _ Assist With her Rasher ANA

 

olhrnnvate sureeru ,

 

 

 

 

Q |
b) Tn December of 015°, rs. Rehanna Requested
female gueoming products bith the eceptien,

 

of _oblu Alloiing such »tems as Sharpen Awd a

 

J ra :
Spats bea,—the won cence) +n1s Request Du,

. ‘ A ~
Claim a

 

BoP_bas AppRovec| ital im temrle Gaalhes) ‘

 

 

 

Sl

se “1+

co.) Tr Dori ef pile, Ms, Rehnanan_Requestect__

 

 

bu the BOP,

 

ay. Ts Oa wel Jowe of SO), Ms. KebawaA —

 

 

anpapianced ait P.B.E.A. hargreass mest isspes ,

 

1s paghcu lar doe wb El Kion's failvege of

 

brava Appeoprinte Resteeom privacy Stall
 /!

 

Acors Lo _Al\_locahens of bre Praca lah per —_§

 

palacijs “The Response usdicebed hee cipimns—

were vDasvdstasbated ,

 

 

 

Ferner:

 

e.) Tn Jine_of dle, MMs. RehaanaRegpesited

Ard the RDP Refosed hee Reguvest.

 

 

> a 0 ;
£.) Piawohtf Reg pestecd electrolysis haar
Remevedl_im Dclner ADL. BOP _axd EE) Kin

 

 

 

Refvsed +s Reg pest. .

 

 

 

 

— PRae 32 of 54 -

 
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 33 of 54. PagelD #: 33

 

9) —Th_a_medical svmmney, dated 1a-8-1le, Chet

 

 

list; was Remmiaded Homi jammies pee _prshibited

 

 

 

 

"7
Comravaicared by Ema.) tp Poyche logy Pad

 

 

Medice) Feeh was at wasting her penis Removed

 

Li.

 

Ly Tru November 2017 } es ehelegu pee pemed =

 

Sinicide Risk Assessment which among others —_

 

Rehanwa henge cinanesedd with PTS.D: AS AN

 

 

we Sw

AssPolts mt the BOP,

 

 

r) ms. Rehaxen Requested in Novernber 2017
os | ete

+e Ave Fy OAeG A NT I2D CIZ DAY LOCO CP;

 

Anda CY JRE ASS IANYNRA)Y Roe he MOP pays

 

 

Elton a

An») Ss FReatment 1

 

KY “Toi Ap

 

 

 

 

 

L.) so s,s ema es

Tzose_ tow Clangerousiy, mah pad cribecal

 

J
jevel of TWIS. I pq Jan, S shewe paommnal

 

 

 

 

 

— Pree 33 of SY -
| Case: 4:19-cv-01169-SL Doc #:1 Filed: 05/21/19 34 of 54. PagelD #: 34

 

Jevels ARe ADO pa/ml) + Revealing the Tack that

 

 

 

roy J = : |
Ms. Re Ramen nok _Recelwing  Adedpals medical
+reeatmneart by Q pRokess ODA. Specialist.

 

wher» ther have.

(+ is mo wonder ElKinm staff meglect ther chshes

fy, Jd .
Lint _sinee comference Room tne follewine: ”* Wea to

 

succeed im the BoP. Thad of wa Real eh, then, bake

 

|

 

+

Ne ~ , 5 ~

 

 

 

Ss )

 

DEFENDANTS HAVE BEEN AWARE OF

 

M)< REHANNA’S GENDER DYSPHORIA SINCE

 

AT LEAST 32ois_ AND HAVE FAILED AND

 

| REFUSED TO ADEQUATELY TREAT HER GD CONDITION —

 

 

 

 

 

“70O.). The ROP_Kuens that Ms, RehannA had Gender _
Dusphoria AS _ecAR)U AS sJolu ADDIS.
a, J J

 

 

 

ZL) Ms. Rehanwas> treat ng Psychologist at

 

5
ElKten feernnly a2) raqnosect hee Duth G65encdee
Dysphe

 

beqan hormone tReaiment Se her GD,

 

 

 

 

 

 

 

a

“ Page 34 of 54>
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 35 of 54. PagelD #: 35

 
| Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 36 of 54. PagelD #: 36

A.) rsistet, we)

 

5.) Capacity ies TMAKe A Cas 1 Bemed slecrttbin.

 

 

ss2t te we +o Keesindt wounds

 

Cc.) Age of pA oR TY IAA Given _CobiotRy____
7 Jw

 

ch) Tfos clic) And moet, \

 

healby cence ROS ARC present, they

 

must pe wel) auscitecited.

 

€)) per a er eee

 

 

ee AS |ppanprinie te the pabients —
hx)

gemcier aunls 5 Ana

 

 

fe a god months of bviaa LAL

 

A Role +hat 1S congruent mth

 

treire aQencder ideasbity ,
| SS S

 

os ~- Ms. Rehavwpa_has Achieved the maxunum

 

 

C pu tact well betyoincl) physical chanees
a ‘Ate wi Oh hormone team ncasie,

 

Deferdants Retise wma have failed papvide.

 

 

APPROPRI ate AA Adegpnte medical “heerstmenshs

 

 

 

ser ipnus medical Comdihan wsard LAS / is At

 

igh Risk of self-haem ,-AS demonsteated
bu there / her medical Nes / Requests fer

 

J
heremlenel COMPMnUA ica DNS,

 

 

 

 

— Pree 3 of 54 -

 

 

 
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 37 of 54. PagelD #: 37

of _self- harrn , bot they have Responded Loaith

 

 

 

denials of heentrnesst io Celhernte, podiecence,
These Records clemonsteniec. J Ye fendaots

 

 

 

 

 

 

Knowl)ed WN NSCS,
boclucisa but 2act Limited 4p, Elk in's
brasic. * cot - paxd- him o

AS evidencecd

 

 

 

 

eC LOFT AT YALA PT IOA- ARICA

 

LD olau ; Tt ROK pih Fs tomy hole revel

 

oclud oa CGesteal aod Tela Offices, AS

 

‘all
well As Chief Psychinteistsy Chief Physicians,

 

Warden, Ana renting medncal Aod paycholegists

 

 

eer
Svraery, Sor GY, not Deleadents have

 

we ES ss Gemedt_her. treatment >_althyenshs

 

Telenoh lowe het phe knee ee AS A

 

 

 

 

OY i
VE Jeb} pwtee ;

 

 

 

“LS. Despite the JBDP*s GD Ainqoasis asd

 

 

ms. JRehpwnn’s MPUMeROHDS Requests Soe |

 

APPROORI abe GD treatmmect abd surgery,

 

 

 

 

— Pree 37 of SAY 7

 
\Case: 4:19-cv-01169-SL Doc #:1 Filed: 05/21/19 38 of 54. PagelD #: 38

 

<tartine natn Regvests to be placect Qbd terple

 

beavers LN Dervher QoS, bhe BOP has

 

 

 

despite a hare “This
denial exAcer Ms. Rebanon's GID

 

Conpchhen Ada caAvsed here svera)\ healthy

 

te Forether eter torate.

 

 

 

oe Althouds Defemdasts_Kiwers that pesos roi —

 

Loteeated GD_have_heightened svicide ask
. “ 4

 

ANA Risk of toe ther qemital selk-rniihahon, ..
Ana Haat Ms. RehaxwA_had 1 _hisipey of —__

 

 

 

these Risks , Defendacts denied Ms. Rehan.
adec oe ee ee ee

=

 

DEFENDANTS CommNVE TO DENY Ms.

 

 

 

KEHANNA TREATMENT FOR GD, TL SNORING HER

 

 

SERIOUS MEDICAL NEEDS , BASED ON BDP Policy,
WHILE EIKTON STAFF CONTINDE TA ALSO

 

 

IDIsSCRIAY ARTE RGAINST RER AS A

 

 

JIZESOLYT OF WER Gl>

 

 

 

30.) THe WPATR Stacdards “are intended te
be Flexible in perder tb meet tre chverse

 

 

Neral Hy care heeds of eavssexpal, heaus gence,

 

 

 

 

— Pree 38 of S47
a

 
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 39 of 54. PagelD #: 39

 
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 40 of 54. PagelD #: 40

an

 

se a . + = ~ ©
domains , “soar TRANS OMING 1S AbOThER — __

 

 

treatment for ease eee ,

 

34.) See the purpose of assisting Ns. Rehewwe's —

 

 

Abllo foe elecheolysis hme Removal, Lohich Z

 

 

the BOP and El¥ton Refosed te pronde :

 

 

 

HS. J Speci) Hai An aati Also Relers ty Ns.

 

~)
Rehanwn's Reaves) From Elkin fe access

 

to Defendasst BP's clothing mcd qesoming —

 

st~adaras Ge Semnle uomates. Ts “be clear,

 

 

Ms. Rehawoa_is_niot Regueshisg peenaissioM

+p : \

 

Lome in Defendasdt's cosinadu.. Tassterct ;

 

J .
She's prilu ener Ssovawt te he treated )iKe

 

 

— eclipse Asie, This _inwoludes the.
Alo. aN te _posseSS Awd wear the same Deas ,—

 

 

 

panhes, hawstyles , Asc makerp ‘tems

 

 

cmipontived iss Tetedante Senosls, faolhes 4

 

 

 

 

 

 

 

I}
Bebanna’s Qenoming Requests, Retbs\aG

 

 

— ‘Page 40 wf 54 -

 

 

 
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 41 of 54. PagelD #: 41

 

 

 

 

 

 

 

SJ
S72) M)s._)ehannn ae ieved Hre_prexvacy, rich ___

 

spfely concerns of Elk w's failure to have

 

 

appropeinte. Resteoomn shall doors pd the
Parc between) 25 CERF NSIS Cd) coc

Chscres ER i

 

Bor Peogran Shalement 539412, whch the
BoP au El¥iom Refose. to comply moth

 

 

clainunea their oohcu ~“% oolu Nt eee
J , a nl)

hove: NQ pats wot Recrenhop , educahan ,

 

-

 

< \ : « \
Relaiwvs service builaiwas, or ALY, other

 

J
place , Comteariy te, the C.F.

 

- ~

22. Ws. Rehawa

 

 

SI) A oa Rievect Trrye SJQITYAVI DATO Jel)
“? N 7 ~ A
part senreche ox ner te De OeriwReMea 3» FA
SOORDGRI2 eS YDRLNER Anna YreereReALD Nu remArmre

 

 

~). —
oticers pe sind? tb eliminate “QRODIDG-

 

bu pope officers Given she has cleveloped

 

 

 

ge)

DrReasks -heom lhoemone. -heeatment , Arcl to
relieve Her AMX VEIL ANC Gistres e Sutter:
Alpe to p eV 1Ovs< DS TART PACA O2VSON_ RACES

wohile 10 the BOP. “The BOP demied hee

 

 

“ : Ee

 

 

 

 

 

7 Page 4llof¥Ss4-
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 42 of 54. PagelD #: 42

 

 

 

Rehawna at lench—abile raliung fax of bee.
BoP _ has policy Poat clades Ori SeaArRcan

 

exceph ONS,

 

BA.) Ms. Rehanan has Ccommopnicated isspes

 

ec satety, CONCERNS Lolth her Ciobe- martes

 

to Unit tam sinff copmseloe Marshall med

 

Doi t Manager Stobason tp wo Avail, while they

 

 

lateavhe 1 \

*

Rech hy Yer CONCe

 

policy, } CWE WER | LAeEDdIA ACCoOMeadate. others

 

sts — moapves cve to Ms. Rehnone's behef

 

 

af their _igoken amd iqnozasce of her GD.

 

 

140.) Other Fedeen\ copets have fiowd simiae

 

 

policiss Joamiomsa specie brestmests Tor

 

pomeaptes ii th gender cyspheeua = _oFtexs

hKe

 

 

— +o be Gacally iovala, CSce) eg Fields _

S
Vv. Smith, 63 F.3d SSD ,S4%o (1 Ge. 2d)

 

Sremeec. yR_v. Spence, 851 F.Supp. dd Sas, A] ___

 

 

 

CD. Mass. AdI2).5—Kosilek v. Spencer, TY FA

 

13, q\ Cist Ge. 201) 5 Kesane v. Tews

 

 

 

Qos US. Dist. LENS aL: Edep v.Corizan Tac,

AO D.S. Dist LEXIS ANB),

 

 

 

 

um ficnscmniet eno

 

os Hage YQoPS4~
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 43 of 54. PagelD #: 43

 

 

 

Gl.) Despite bee hisiney of Seeiops self- haem acd
Affirmative. seecedned oy en lel med
re no MON Ze OGADI eek oem He mecdicr AAS
psyc OLOG e DMO

 

ith Elv ton and sinff,

 

+p amide 7 pst onainue te acluse ‘pani
-

 

Aiscemminately, = Agrunst Ms. Rehanner's

 

ree ee ee

 

 

 

 

: Ga.) Shes CuRRENTY. housedl At EMA 1es's all male _

facilis, ’?M Imsh wher where officials are.

 

 

seal hoshle ts hee because of hee gence
TS

 

icleash shi.
S

 

43.) As A Resolt of Defeadants indifference,

 

 

NOs. Rehanwnr conbaues te suffer emohonally—

 

 

 

 

 

 

q. EXHAUSTION oF ADMINISTRATIVE

 

 

REMEDIES PURSVANT TO 42AU.S.C. 5 IGIS -

 

 

 

Piao 2 has exhbavstecl AV Se ee

 

 

Remect ies LS Respect to ALI claims AQ Alleqnhows

hereid, Plawhff has attached herein +eve AAD

 

 

se

 

 

 

= Page YZ of SY -
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 44 of 54. PagelD #: 44

 

correct copes of BOP grievances pxclappenls, As
then Relnte te such_claims awa alleqahons hereto

 

 

las Exmbit BO. Sich GRICVANCES ac Appenls

 

| are hsteo As fellows :

 

 

BO. /04/aoile, Grievance /Apper\) + Sio4 71a-AL
bi) 13/)az] aor, Grevace (Appeal # SFO3SQ2-AL

 

Cc) 03/a3/an\1_ Grievance / Dppen\ #* GolOIO- AL

 

 

 

2.) u/

 

aA 5 08 /02/acir ee + 91S 382- Al

 

S5 1yfan fai —Comeuenee Lent * 4303-1 AL
@1) 04/04 /avi3 Grievance (Appeal # 93¢9I7- AI

 

hy n2/07/a2018 Grievance /Appen| F GSNSS-AL

 

 

7) os /15/2018 Gaevamce /Dppenl + 95 .4le7-R1
| ) 08 /aa}acis— Carevowce/ 26pea\ S383. 142-B1—

 

 

 

9s.) Nea Sorter BOP QRIC. VANCE Jnppens

4s

 

‘Beane te iaa “ANY complaint or. eRoblenmn

 

\ SJ ‘ =
Similar +p +hne AhbDve_ iste 1s considered —

 

“apie ¥
J oes :
PROCess, ANA Reto Red +p Plauhtf as such,

 

 

 

 

 

 

 

 

 

 

 

= Page 44 of 54 -

 
i

Case: 4:19-cv-01169-SL Doc #:1 Filed: 05/21/19 45 of 54. PagelD #: 45

CounT I: DEFENDANTS FAlLURE AND

 

 

JREFUSAL TO PROVIDE CARE AND TREADNENT FAR

 

Ms. REHANNAS* GD _ CONDITION

 

VIOLATES THE EIGHTH AMENDMENT TO

 

 

 

THE UNITED STATES CONSTITDTION

 

 

 

jh Bla.) Plawst LP R

 

parAgReaphs L~93 as if Folly set oeth IN
this. Copwt TL,

 

 

 

 

 

 

 

27) Defendants have heen deh bermtely

jditiicent Je pe, akan S =—-

 

Pasar
ae

medical meeds 1) hile she is inmcarcernted

 

een

 

busclee condi bows posing a Substmshal Risk

of serious harem + her, She bas been

 

 

« = ‘ t ’
Cleprivect of the porsmepl civilized mernsores _

 

 

 

——

of lifes mecessites AS A Resplt of Defendants _

FAA has DPR) ‘Ate.

mMecherm|l care re hee ee

i

 

 

G3.) Bu their policies, prachces »,Acts ANA

 

 

oe > \
OMLSSioss_, Delfendaots violate Ms. Rhavwa's_

 

 

Fight to be Hee fom _crvel ead psvspval ___

 

 

 

feo seed) buy +e. Ei.ahth
Armen \ ats

 

 

 

 

 

 

 

— Page AS of SY ~
jase: 4:19-cv-01169-SL Doc #:1 Filed: 05/21/19 46 of 54. PagelD #: 46

4.) As a mrnter of Policy Ad prachce

 

(especially Elkipas Failure te ppovide tn all the

 

vomates 5 oe ee ee eee ee

 

 

se Pca, to pefose } +h provicle AppRopR ite ___

 

Medicr) TRrestoness +o ae TeheroiA woh has

hee ni

 

 

Comdihos which Was severe paysical ANA

 

emobhowa)l Conse vensces,

 

100.) Ta _the extent +hyat the Lai lore and Refusal —

 

 

of Defendants + pRovicte Bidleg pitt: cateteeeiit

 

CDMCERDING EVER) eu Ms. Rehadwa'ts, cdewied

 

Regpests ; Rests ox BOP Paoggam Stalements

 

+theai ALY spch Oohcies / pole Ls
(i ciipaaier es aca) on it< face ~And as applied

 

+o Ms. RehaowaA AS set Sneth moore Buy

 

below is: Cop osts Tr awd TY

 

 

' DEFE AT)

 

 

AND ENFORCEMENT OF BOP PROGRAM

 

 

STATEMENTS MENDONED HERE)N

 

 

VIOLATES TRE EIGHTH AMENDMENT TO TRE

 

 

DNITED STATES CONSTITISTION OAL TTS FACE

 

 

Io) Plawhft Rehamna Restates aed Renlleaes

 

paeageaphs 1=9.3_as folly set forth here, —__

 

 

 

 

 

— Page Ale of 54 -
case 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 47 of 54. PagelD #: 47

| 1 : ’ =
1b8..)) Bu their policies , PRachces Acts Arc)

 

 

 

 

OM) ssions , Defeoctaots uscluching Elkdpp

 

ALA shaff, violate the raghts ar

 

houth Gercter Dysphoria ib be Gee fanm cevel

 

Arch. sobsLA| pomishment As Guarmitesc| by

the Exrahth Amendment tp tre Lwibed Siales

 

Conchrtotion ;

 

 

 

 

 

103.) As. a matter of poanp na peodins Teeis

have wetsed, pid combwue to Retise ,

x

2
I

 

Inmates, wha Krave bees Gluing nosecs woith

 

Gencler Dy Sphoria ; |

 

 

 

= Defendants have long beers mange of the

 

 

ig oe eee a pate eal
AppROPRiAte -heeatmerst 2 mates, Loith

 

 

ED_by wan of accepted medical liteestee,

 

 

Adupcacy eERGAAZADOS ; PRISOAKR

re ar ee eens lbot Ave.

 

 

tat lea) +5 mrnke Reaspnypbie Antics bie

 

Achaean 4

 

 

 

 

L los 3 Deteaclasts , Woclociing Elkton aud stafh,

 

ARebihmately Responsible, vader BOP

 

' )
pohcy., foe. Ehe_physical ana psychiateie

 

 

 

 

= Page 47 of 54 ~
|
Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 48 of 54. PagelD #: 48

 

 

| Idle) By Refasg to_peowice appropri nte medical

‘ t
Bod Conbwve to pct, LoUtK cliscrRimiarbos

and cel beente_ wd fferemce to the serous
mnechcr| weeds of, Arc the svbstawhal
Risk of SeRious_harm to, prisoners doith GD.

amin

 

 

 

 

——S a

IO

|
aie
|

(

 

 

MOERNTIONED HEREIN VIOLATES THE EIGHTH
AMENDMENT TO THE DMIITED STATES
| COMSTIDINON AS APPUED TWD PIAADEF RERANNA

 

 

 

 

HID.) Diawh St ees
i : pARngraphs 1-93 as if Billy set eth herein,

 

 

 

 

 

 

 

! Socwmic,andiat ol) Hes theeatlee
fl Dake musts were PIUAR of the mechcally —_

 

 

 

 

 

 

 

— Page 48 of SH ~
vase: 4:19-cv-01169-SL Doc #1 Filed: 05/21/19 49 of 54. PagelD #: 49

 

 

 

 

 

110 ) PlawhfP has 17 mstory, ot SeR100S snicicle

 

 

Risk And pthere ald? beats. anieche IN BoP

 

costedy INclicina semovs Risk Are

cles) Re +o Cot ort Ne er Gexni-bslin, These

 

 

Risks Wave been Ginewosecd ms beimme Relate,

 

J
both Oirechu ANA batieeP i to her.

 

uatReerted ender Dys Pho) Pig

 

 

Lu ) Defendants have Apphed The PZoQeaAMm

 

J
‘Sinlements of the BoP meshoned herein

 

 

te Plaiwh PP f

to allow aes DO ACeRSS +o ApPRoPR Ate

 

medica) or Psy Cho )oaical -peestrment oe

 

|
her Genclere Dy y showin : |

 

 

L12,) By? heir policies } prachces, Acts Ana

 

OM SSiONS,, Defendants satin +he Ru@hts

 

 

of Ms. oe to he in Sos eonel cid |

 

 

UNMUSUAI punish

aghth Amendment +o the Lwited States

 

Conshitwh OK. |

 

 

 

 

 

 

— Pree AF of S4-
Le)

 
Case 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 50 of 54. PagelD #: 30

|

i]

| 113.) Detetoclamts have_lomg_hecn ADARe of the

 

 

CONSE

 

abe AReaheneayt Sr Ms. Rehewonan By

 

 

 

- SEP aap
| WAY of accepted medicr) keentore, Rdwcecy

 

 

i oRgaI antious,, hen oan gaeunices, And
| Other Means ,~oot have led +e tae

 

Reasowable corRechve. Achoni:

 

 

 

ny Bu 4 Refs nia +o pRowde 71s. Rehaosa

 

pga lb foil oR ADU Medically fppRop|inte _
! } SS J

ene

 

tremtmesst for Gender Dysphoria, Deferdants —

have. Acted, ANA Conhave. to Act, roth

 

 

i aed, Bail ciel bende sedans
| to the seRiops medical weeds of, Bad the

 

 

soeieutiol me 9? Meas Has, tp

 

 

TOs. Rehanwoen .

 

 

This covet is inioemed that Ms. Rehao we

 

 

 

 

Sought the_help of aaother +o oaqaioize aod
“preparethis Complawt. She is pot rel) |

 

 

versed) )n the Jaw Awd_,theretpre , Seeks the

ASS) Stance_ot A_lauyer tebe appousted by

ae ee a

 

 

this Covet re the corntasved Ppresvit of

this Actions,

 

 

 

 

 

 

 

 

————ie

— Prage SO of S4Y-
: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 51 of 54. PagelD #: 51

S |1lof S4-

 
i}
cle 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 52 of 54. PagelD #: 52

 

 

 

 

that Plawhff elects wod desires 15 he

 

proviclect her —, ANd other medical teeabments—

 

 

a

| VAI

CxpeR ence ia the heent ment of G65ender

ies al AppRopaiate Duy tral - party

 

Dysphori a

 

 

 

lo o\pnety
-
“Pistlaaal aise Fram subjechina Pla wh Pl +. the

 

 

 

UNCeNsht tional aud Wega) pohcaes , ps |
practices ead emissions cesmhed 19 |
' Ate Complaint .

 

 

 

 

 

 

 

I pSanfal and cooshinde ceuel aod uuial

 

Reanrc\ tb prisoners with GD are |

Dewishmeat LO wiolahay af the Fiahth
Aimenelrneot +n the Lyyoited States

 

 

 

 

H Const thon 5

 

 

See fs
| 4

 

 

| : — Page $2 of S54 -

 
: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 53 of 54. PagelD #: 53

 
 

Case: 4:19-cv-01169-SL Doc #: 1 Filed: 05/21/19 54 of 54. PagelD #: 54

| <.). ~Qrast svoch other And fiether Relief _

 

His Covet considers _\ust ANA PRoper.

 

 

 

 

 

 

 

 

 

Having Rercl the ffreqow, C Dm olanast ,. i

| No \) .

Ae gk ee el
of 5

y-exceOt AS tp

 

llthe. epestinlin Ableaec| ON uofitmahiom ud belicl_|

i LS. eve And aman ea 4

|
|
|

 

| Executed this [SP ie, of May |

p-2O14

 

 

 

Ane) Placed 1 He post ilies eget system,

First-class peeing peep op bu me.

 

 

 

Respects ily sobmitecd r

 

 

 

 

 

 

 

 

 

 

 

 

lexaazam: fous 23
[A= S99 Tony Fisher , Plawh Pf
lB= imo pgs A.A. ; |
\C- gl pgs Elikin FCT.
Dis 1 sa No. 70313 - Ole)

E- jé pas Po. Rox \O

 

Juisbon, Ohio 444.33

 

 

‘To the Clea® :

Please per to

 

 

Vice pe

 

Process AS Reguired by Fecera Civil Rule 4,

 

 

 

 

| — Page SY of SY -
S
